          Case 4:20-cv-00169-RM Document 55 Filed 10/26/20 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6
 7
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF ARIZONA
10
11
     Jeremy Pinson,                                   No. CV-20-00169-TUC-RM
12
                    Plaintiff,                        ORDER
13
     v.
14
     Unknown Othon, et al.,
15
                    Defendants.
16
17            Pending before the Court are Plaintiff’s Motion for Leave to Amend Complaint
18   (Doc. 39) and Defendants’ Motion for Extension of Time to Respond (Doc. 41).
19   Defendants have not substantively responded to Plaintiff’s Motion to Amend, except to
20   request an extension of time in which to respond to the proposed First Amended
21   Complaint until 60 days after it is screened. (Doc. 41.) The Court will grant the Motion to
22   Amend, screen the Amended Complaint, and grant the Motion for Extension of Time to
23   Respond.
24            I.    Background
25            Plaintiff, a pro se litigant incarcerated at United States Penitentiary (“USP”)-
26   Tucson, filed a civil rights complaint alleging one Eighth Amendment claim pursuant to
27   Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971.) (Doc. 1.)
28   Plaintiff’s Complaint alleges that her Eighth Amendment rights are being violated by
         Case 4:20-cv-00169-RM Document 55 Filed 10/26/20 Page 2 of 12



 1   being placed at risk of contracting COVID-19 due to USP-Tucson’s inadequate
 2   precautions to prevent infection and transmission. (Id.; Doc. 6 at 4-5.) The Court’s May
 3   14, 2020 Screening Order dismissed Plaintiff’s claim against the Bureau of Prisons
 4   (“BOP”), dismissed Plaintiff’s claim against Defendant Schneider for failure to state a
 5   claim, and ordered Defendants Von Blanckensee, Ulrich, Othon, Blondeaux, Dukett,
 6   Estrella, Martinez, and Kurtz to answer the Eighth Amendment claim. (Doc. 6); see
 7   Bivens, 403 U.S. at 394-96 (claims may be brought against individual federal officers);
 8   Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“A plaintiff must plead that each
 9   Government-official defendant, through the official’s own individual actions, has
10   violated the Constitution.”)
11           On May 1, 2020, Plaintiff filed a Motion for Preliminary Injunction, seeking
12   injunctive relief in the form of increased precautions to prevent the spread of COVID-19
13   in the prison environment. (Doc. 11.) That Motion is pending before the Court. (See Doc.
14   35.)
15           On August 14, 2020, Plaintiff filed the instant Motion for Leave to Amend
16   Complaint. (Doc. 39.)
17           II.   First Amended Complaint (“FAC”)
18           Count One in the proposed FAC is identical to Count One in the original
19   Complaint. Plaintiff’s FAC seeks to add an additional Eighth Amendment claim (Count
20   Two) and an additional First and Eighth Amendment claim (Count Three). Plaintiff also
21   adds Defendants BOP, T. Schneider, Gene Beasley, Darrin McWhorter, Garrett Merrell,
22   Michael Segal, D. Gonzalez, and John O’Brien.1 (Doc. 39-1 at 7.)
23           A. Count Two
24           In Count Two, Plaintiff alleges an Eighth Amendment violation connected to a
25   lack of basic necessities. (Doc. 39-1 at 4.) Plaintiff alleges that Defendants Beasley, von
26   Blanckensee, Gonzalez, and McWhorter, and non-party Garcia,2 were responsible for
27
     1
      Defendants BOP and T. Schneider were dismissed in the previous Screening Order.
28   2
      Garcia is not named as a Defendant and will therefore not be ordered to respond to the
     FAC. (See Doc 39-1 at 1-2, 7.)

                                                -2-
         Case 4:20-cv-00169-RM Document 55 Filed 10/26/20 Page 3 of 12



 1   eliminating hygiene products, including “soap, shampoo, lotion, deodorant, and
 2   transgender hygiene items3” from the prison commissary. (Id.) Plaintiff states that
 3   Defendants von Blanckensee, McWhorter, Garcia, and Gonzalez “refused” to sell soap
 4   after the commencement of the COVID-19 pandemic and that Defendant Beasley refused
 5   to authorize the sale of soap. (Id.) Plaintiff states that, since March 2020, she has had
 6   insufficient soap to comply with Center for Disease Control (“CDC”) guidelines on
 7   handwashing. (Id.)
 8            Plaintiff alleges that on May 15 and 28, 2020, she, along with other inmates
 9   housed in the Special Housing Unit (“SHU”), delivered a written request to Defendants
10   Merrell, Segal, and von Blanckensee to (1) cease inmate transfers; (2) cease “out of cell
11   DHO hearings”; (3) permit daily exchange or laundering of a cloth face mask; (4) compel
12   USP-Tucson medical staff to respond to sick call requests; (5) provide viricidal cleaning
13   solution; (6) provide a set of clean clothing daily; (7) cease staff removal of lids on meal
14   trays prior to delivery of trays to inmate cells; (8) institute daily temperature checks on
15   staff and inmates; (9) test all inmates for COVID-19; (10) allow SHU inmates to call the
16   OIG COVID-19 hotline; (11) cease 21-day “cell rotations,” or require staff to disinfect
17   cells prior to rotations; (12) allow all inmates “single housing” to permit social
18   distancing; and (13) permit inmates access to hand sanitizer, gloves, and other personal
19   protective equipment (“PPE”). (Id. at 8-9.) Plaintiff alleges that von Blanckensee, Segal
20   and Merrell did not grant any of these requests and threatened Plaintiff for making the
21   requests. (Id. at 9.) Plaintiff further alleges that von Blanckensee and Segal continue to
22   attempt to transfer her, even though transfers could contribute to the spread of COVID-
23   19. (Id.) Plaintiff states that Defendant O’Brien is responsible for deciding inmate
24   transfer requests and that, despite the danger of infection posed by transfers, O’Brien
25   refused to deny von Blanckensee’s request to transfer Plaintiff. (Id.)
26            Plaintiff alleges that she repeatedly requested to be tested for COVID-19 after she
27   was exposed to symptomatic inmates. (Id. at 9-10.) Plaintiff’s requests to Segal, Merrell,
28
     3
         Plaintiff is transgender. She does not explain what “transgender hygiene items” are.

                                                  -3-
         Case 4:20-cv-00169-RM Document 55 Filed 10/26/20 Page 4 of 12



 1   and Beasley went unanswered. (Id. at 10.) Plaintiff further alleges that Defendant
 2   Schneider spat in her tray of food before handing it to her.4 (Id.) Plaintiff alleges that
 3   “numerous complaints alleging” or “in relation to” these issues were submitted to BOP
 4   and assigned to von Blanckensee and that no action has been taken to investigate or
 5   address them. (Id.)
 6           B. Count Three
 7           In Count Three, Plaintiff alleges First and Eighth Amendment violations
 8   connected to the conditions of her confinement in the SHU. (Doc. 39-1 at 5.) Plaintiff
 9   alleges that she has not received outdoor exercise since February 2020, has not been
10   permitted to use the telephone since 2014, has not been permitted to buy stamps, is not
11   allowed social or legal visits, and does not have access to media, including radio,
12   television, books, or magazines. (Id. at 5.) She states that she has been confined to her
13   cell 24 hours a day since March 2020. (Id.) She alleges that Defendants von Blanckensee,
14   Segal, McWhorter, Beasley, and Merrell set these conditions in the SHU and that they
15   have refused to release Plaintiff to general population. (Id.)
16           III.   Leave to Amend
17           A plaintiff may amend her complaint once as a matter of course within 21 days of
18   serving it or within 21 days of service of a responsive pleading or a motion under Rule
19   12(b), (e), or (f). See Fed. R. Civ. P. 15(a)(1)(a). The Court finds that Plaintiff is
20   permitted to amend her complaint at this stage, prior to the filing of a responsive
21   pleading, as a matter of course. See Nolen v. Fitzharris, 450 F.2d 958, 958–59 (9th Cir.
22   1971) (reversing dismissal to permit plaintiff to amend as a matter of course where no
23   answer or responsive pleading had been filed). The FAC will supersede the original
24   Complaint. Rhodes v. Robinson, 621 F.3d 1002, 1005 (9th Cir. 2010) (“As a general rule,
25   when a plaintiff files an amended complaint, the amended complaint supersedes the
26   original, the latter being treated thereafter as non-existent.”)
27
     4
      In Count One of the original Complaint, Plaintiff alleged that Defendant Schneider told
28   her that he spat on her food. (Doc. 1 at 3.) The Court dismissed Defendant Schneider
     because Plaintiff had failed to state a claim against him. (Doc. 6 at 5.)

                                                  -4-
       Case 4:20-cv-00169-RM Document 55 Filed 10/26/20 Page 5 of 12



 1          IV.     Statutory Screening of Prisoner Complaints
 2          The Court is required to screen complaints brought by prisoners seeking relief
 3   against a governmental entity or an officer or an employee of a governmental entity. 28
 4   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
 5   has raised claims that are legally frivolous or malicious, that fail to state a claim upon
 6   which relief may be granted, or that seek monetary relief from a defendant who is
 7   immune from such relief. 28 U.S.C. § 1915A(b)(1)–(2).
 8          A pleading must contain a “short and plain statement of the claim showing that the
 9   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
10   not demand detailed factual allegations, “it demands more than an unadorned, the-
11   defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. “Threadbare
12   recitals of the elements of a cause of action, supported by mere conclusory statements, do
13   not suffice.” Id.
14          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
15   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
16   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
17   that allows the court to draw the reasonable inference that the defendant is liable for the
18   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
19   relief [is] . . . a context-specific task that requires the reviewing court to draw on its
20   judicial experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific
21   factual allegations may be consistent with a constitutional claim, a court must assess
22   whether there are other “more likely explanations” for a defendant’s conduct. Id. at 681.
23   But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
24   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
25   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
26   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus,
27   551 U.S. 89, 94 (2007) (per curiam)).
28   ....


                                                 -5-
       Case 4:20-cv-00169-RM Document 55 Filed 10/26/20 Page 6 of 12



 1          V.     Application of 28 U.S.C. § 1915
 2          As set forth in the Court’s previous Screening Order (Doc. 6 at 1-3), Plaintiff is
 3   subject to the “three strikes rule” pursuant to 28 U.S.C. § 1915(g):
 4                 In no event shall a prisoner bring a civil action or appeal a
                   judgment in a civil action or proceeding under this section if
 5
                   the prisoner has, on 3 or more prior occasions, while
 6                 incarcerated or detained in any facility, brought an action or
                   appeal in a court of the United States that was dismissed on
 7                 the grounds that it is frivolous, malicious, or fails to state a
 8                 claim upon which relief may be granted, unless the prisoner is
                   under imminent danger of serious physical injury.
 9
     28 U.S.C. § 1915(g). Accordingly, Plaintiff may not proceed in forma pauperis in an
10
     action unless she shows that she is in imminent danger of serious physical injury. Id. The
11
     Court granted Plaintiff’s Application for Leave to Proceed in Forma Pauperis in this
12
     action because it determined that she had made the requisite showing of an imminent
13
     danger of serious physical injury based on her allegations regarding the conditions at
14
     USP-Tucson in light of the COVID-19 pandemic. (Id.); 28 U.S.C. § 1915(g). However,
15
     Count Three of the Amended Complaint raises frivolous claims that do not allege
16
     imminent danger, and Count Three will therefore be dismissed.
17
            28 U.S.C. § 1915(d) provides that a court may dismiss an in forma pauperis action
18
     if the action is “frivolous.” “[T]he specific term ‘frivolous’ refers to an action in which
19
     the plaintiff’s realistic chances of ultimate success are slight.” Jones v. Bales, 58 F.R.D.
20
     453, 464 (N.D. Ga. 1972), aff’d, 480 F.2d 805 (5th Cir. 1973).
21
            Courts have broad discretion to manage in forma pauperis actions. Id. at 463.
22
     Courts have the power to “protect the public from having to pay heavy costs incident to
23
     the inclusion of ‘wholly unnecessary’ matters in an in forma pauperis appeal.” Adkins v.
24
     E.I. DuPont de Nemours & Co., 335 U.S. 331, 337 (1948). “[T]he statute that authorizes
25
     the institution of a civil action in forma pauperis with leave of court also specifies that the
26
     court may monitor the action to the end of avoiding or minimizing abusive prosecutions
27
     of civil suits in forma pauperis by indigent litigants who seek to exploit or abuse the
28
     generous purposes of the enabling statute[.]” Hawkins v. Elliott, 385 F. Supp. 354, 356–

                                                  -6-
      Case 4:20-cv-00169-RM Document 55 Filed 10/26/20 Page 7 of 12



 1   57 (D.S.C. 1974); see also Mann v. Leeke, 73 F.R.D. 264, 265 (D.S.C. 1974) (same).
 2   Although the in forma pauperis statute is intended to provide indigent litigants access to
 3   the courts, that access is a privilege and not a right. Smart v. Heinze, 347 F.2d 114, 116
 4   (9th Cir. 1965); Abdul-Akbar v. Dep't of Corr., 910 F. Supp. 986, 998 (D. Del. 1995),
 5   aff'd, 111 F.3d 125 (3d Cir. 1997) (“28 U.S.C. § 1915 is designed to ensure that indigent
 6   litigants have meaningful access to the federal courts.”) In Abdul-Akbar, the court found
 7   that the plaintiff had “abused” the in forma pauperis statute by filing “at least 179 civil
 8   rights and habeas actions,” all of which were in forma pauperis and most of which were
 9   dismissed as frivolous, and accordingly declined to permit him to proceed on additional
10   frivolous claims. 910 F. Supp. at 998.
11          The Court finds that Count Three of Plaintiff’s proposed Amended Complaint is
12   an attempt to exceed the privilege she has been granted of proceeding in forma pauperis
13   in this action. Count Three contains vague and general allegations regarding the housing
14   conditions in SHU. Plaintiff’s realistic chances of success on these allegations is slight,
15   and Count Three is therefore frivolous. See Resnick v. Hayes, 213 F.3d 443, 445 (9th Cir.
16   2000) (a prisoner plaintiff fails to establish a liberty interest unless she alleges an
17   “atypical and significant hardship…in relation to the ordinary incidents of prison life.”)
18   Moreover, the allegations in Count Three are unrelated to the allegations in Counts One
19   and Two regarding USP-Tucson’s handling of the COVID-19 pandemic. The Court will
20   exercise its discretion in managing in forma pauperis actions to dismiss Count Three.
21          VI.    Non-Bivens Claim Against Warden von Blanckensee in her Official
22                 Capacity
23          Bivens suits are individual capacity suits and cannot enjoin official government
24   action; therefore, a Bivens action only allows for monetary damages, and injunctive relief
25   is not available. See Solida v. McKelvey, 820 F3d 1090, 1093–94 (9th Cir. 2016).
26          An action for injunctive relief “against an officer, operating in his or her official
27   capacity as a United States Agent, operates as a claim against the United States.” Id. at
28   1094–1095. Sovereign immunity bars claims against federal officials in their official


                                                -7-
      Case 4:20-cv-00169-RM Document 55 Filed 10/26/20 Page 8 of 12



 1   capacities unless a waiver of sovereign immunity is “unequivocally expressed.” United
 2   States v. Mitchell, 445 U.S. 535, 538 (1980)). Such a waiver is found in § 702 of the
 3   Administrative Procedure Act (“APA”), which provides in pertinent part:
 4                 An action in a court of the United States seeking relief other
 5                 than money damages and stating a claim that an agency or an
                   officer or employee thereof acted or failed to act in an official
 6                 capacity or under color of legal authority shall not be
 7                 dismissed nor relief therein be denied on the ground that it is
                   against the United States or that the United States is an
 8                 indispensable party.
 9   5 U.S.C. § 702. The Ninth Circuit has held that § 702 serves as “an unqualified waiver of
10   sovereign immunity in actions seeking nonmonetary relief against legal wrongs for which
11   governmental agencies are accountable,” including actions arising “out of the
12   Constitution.” Presbyterian Church v. United States, 870 F.2d 518, 523–25 (9th Cir.
13   1989); Navajo Nation v. Dep't of Interior, 876 F.3d 1144, 1170–72 (9th Cir. 2017)
14   (reaffirming that the waiver of sovereign immunity in § 702 is not limited to claims
15   brought under the APA and instead constitutes “a broad, unqualified waiver for all non-
16   monetary claims for relief against federal agencies”).
17          A claim seeking injunctive relief against a federal agency or officer in his or her
18   official capacity is therefore not brought under Bivens, rather, under 18 U.S.C. § 1331.
19   See Presbyterian Church, 870 F.2d at 525 (“§ 702 waives sovereign immunity . . . . for
20   constitutional claims brought under the general federal-question jurisdiction statute, 28
21   U.S.C. § 1331”). “Section 1331 provides jurisdiction for the exercise of the traditional
22   powers of equity in actions arising under federal law. No more specific statutory basis is
23   required.” Simmat v. United States Bureau of Prisons, 413 F.3d 1225, 1232 (10th Cir.
24   2005) (finding that the court had subject matter jurisdiction under 28 U.S.C. § 1331 over
25   a prisoner’s Eighth Amendment claim asserting deliberate indifference to medical needs
26   and seeking injunctive relief against prison officials in their official capacities). Thus,
27   “the statute that gives federal courts subject matter jurisdiction to decide cases involving
28   questions of federal law, (i.e., § 1331), necessarily authorizes federal courts to grant


                                                 -8-
       Case 4:20-cv-00169-RM Document 55 Filed 10/26/20 Page 9 of 12



 1   injunctive relief to implement their decisions.” Taylor v. Rice, No. 10-4746 (SRN/JJG),
 2   2012 WL 246014, at *7 (D. Minn. Jan. 6, 2012), report and recommendation adopted,
 3   2012 WL 246038 (D. Minn. Jan. 25, 2012); see also Bell v. Hood, 327 U.S. 678, 684
 4   (1946) (recognizing the “jurisdiction of federal courts to issue injunctions to protect
 5   rights safeguarded by the Constitution”).
 6          Accordingly, a prisoner may bring a non-Bivens action for injunctive relief to stop
 7   Eighth Amendment violations based on conditions of confinement. Bacon v. Core Civic,
 8   No. 2:20-cv-00914-JAD-VCF, 2020 WL 3100827, at *6 (D. Nev. June 10, 2020) (citing
 9   Hodges v. Matevousian, No. 1:18-cv-00790-AWI-EPG (PC), 2020 WL 1139427, at *1
10   (E.D. Cal. Mar. 9, 2020)). To bring this type of non-Bivens claim, a prisoner must
11   (1) invoke jurisdiction under § 1331, (2) allege facts to state a colorable ongoing Eighth
12   Amendment claim, (3) name as a defendant the person who would be responsible for
13   carrying out any order for injunctive relief, and (4) request particular injunctive relief that
14   is specifically targeted to resolving the ongoing Eighth Amendment violation. Id., at *7.
15          Here, Plaintiff expressly invokes federal jurisdiction under § 1331, and her claim
16   arises out of the Constitution. (Doc. 39-1 at 1.) See Presbyterian Church, 870 F.2d at
17   524.   Plaintiff alleges facts in Counts One and Two to state a plausible Eighth
18   Amendment conditions-of confinement claim, and her allegations support that SHU
19   staff’s failure to take measures to protect her against the risk of contracting COVID-19 is
20   ongoing.    Furthermore, Plaintiff’s allegations support that these ongoing failures to
21   provide necessary supplies and health screenings involve numerous members of the SHU
22   staff, thereby supporting that SHU staff are acting pursuant to a policy or custom. See
23   Henry v. Cnty. of Shasta, 132 F.3d 512, 521 (9th Cir. 1997) (finding a policy more likely
24   where multiple employees were involved in the constitutional violation). Thus, Plaintiff
25   sufficiently alleges facts to show an ongoing Eighth Amendment claim.
26          Plaintiff also names as a defendant Warden Barbara von Blankensee, who would
27   be responsible for carrying out any order for injunctive relief. (Doc. 39-1 at 7.) The fact
28   that Plaintiff does not specify that von Blanckensee is sued in her official capacity does


                                                  -9-
      Case 4:20-cv-00169-RM Document 55 Filed 10/26/20 Page 10 of 12



 1   not preclude recognizing an official-capacity claim because Plaintiff expressly requests
 2   injunctive relief, thereby indicating an official-capacity claim.       See Marketing Info.
 3   Masters, Inc. v. Bd. of Trustees of Cal. State Univ. Sys., 552 F. Supp. 2d 1088, 1095 (S.D.
 4   Cal. 2008) (“[t]he deciding factor for ascertaining whether a suit is an official capacity
 5   suit or an individual capacity suit is not how the suit is labeled by the plaintiff, but rather
 6   the nature of the suit”) (citing Larson v. Domestic & Foreign Commerce Corp., 337 U.S.
 7   682, 714 (1948)). Because district courts are required to afford a pro se litigant “‘the
 8   benefit of any doubt’ in ascertaining what claims she ‘raised in [her] complaint and
 9   argued to the district court,’” the Court construes Plaintiff’s claim as an official capacity
10   claim. Alvarez v. Hill, 518 F.3d 1152, 1158 (9th Cir. 2008)
11          Finally, Pinson requests particular injunctive relief that is specifically targeted to
12   resolve the alleged ongoing Eighth Amendment violations.            (Doc. 39-1 at 6, 11.) In
13   short, Plaintiff sufficiently states a claim under § 1331 against von Blanckensee in her
14   official capacity for injunctive relief for violations of federal constitutional law. See
15   Bacon, 2020 WL 3100827, at *6.
16          VII.   Bivens Claim for Which an Answer Will be Required
17          Count One in the proposed FAC is identical to Count One in the original
18   Complaint and has already been screened by the Court; Defendants Othon, Blondeaux,
19   Dukett, Estrella, Martinez, Kurtz, Ulrich, and von Blanckensee will be required to answer
20   Count One of the FAC as set forth in the Court’s previous Screening Order. (See Doc. 6.)
21          As discussed above, Plaintiff has shown facts to allege an Eighth Amendment
22   claim in Count Two. Count Two expands the factual allegations of the original complaint
23   regarding the prison’s handling of the pandemic. A Bivens damages claim has been
24   recognized for Eighth Amendment claims. See Carlson v. Green, 446 U.S. 14, 16-18
25   (1980). Defendants Beasley, von Blanckensee, Gonzalez, McWhorter, Merrell, Segal,
26   O’Brien, and Schneider will be required to answer Count Two. The BOP will be
27   dismissed for failure to state a claim. See FDIC v. Myer, 510 U.S. 471, 486 (1994)
28   (federal agency not a proper defendant in a Bivens action).


                                                 - 10 -
      Case 4:20-cv-00169-RM Document 55 Filed 10/26/20 Page 11 of 12



 1          Accordingly,
 2          IT IS ORDERED:
 3          (1)    Plaintiff’s Motion for Leave to Amend Complaint (Doc. 39) is granted.
 4   The Clerk of Court is directed to file the proposed First Amended Complaint (filed as
 5   Exhibit 1 to Doc. 39) as the First Amended Complaint.
 6          (2)    Defendants’ Motion for Extension of Time (Doc. 41) is granted.
 7   Defendants shall respond to the FAC within 60 (sixty) days from the date the FAC is
 8   served. Defendants may file additional requests for extensions of time due to awaiting
 9   representation approval as needed.
10          (3)    Defendants Othon, Blondeaux, Dukett, Estrella, Martinez, Kurtz, Ulrich,
11   and von Blanckensee shall answer Count One of the First Amended Complaint, as set
12   forth in the Court’s previous Screening Order (Doc. 6).
13          (4)    Defendants Schneider, von Blanckensee, McWhorter, Gonzalez, Beasley,
14   Merrell, Segal, and O’Brien shall answer Count Two of the First Amended Complaint, as
15   set forth herein.
16          (5)    Count Three is dismissed.
17          (6)    Defendant Bureau of Prisons (BOP) is dismissed.
18          (7)    The Clerk of Court must send Plaintiff a service packet including the First
19   Amended Complaint, this Order, and summons forms for Defendants Schneider, von
20   Blanckensee, McWhorter, Gonzalez, Beasley, Merrell, Segal, and O’Brien.
21          (8)    Plaintiff must complete and return the service packets to the Clerk of Court
22   within 21 days of the date of filing of this Order. The United States Marshal will not
23   provide service of process if Plaintiff fails to comply with this Order.
24          (9)    If Plaintiff does not complete service of the Summons and Complaint on a
25   Defendant within 90 days of the filing of the Complaint or within 60 days of the filing of
26   this Order, whichever is later, the action may be dismissed as to each Defendant not
27   served. Fed. R. Civ. P. 4(m); LRCiv 16.2(b)(2)(B)(ii).
28


                                                 - 11 -
      Case 4:20-cv-00169-RM Document 55 Filed 10/26/20 Page 12 of 12



 1          (10)   The United States Marshal must retain the Summons, a copy of the
 2   Complaint, and a copy of this Order for future use.
 3          (11)   The United States Marshal must for the individual Defendants Schneider,
 4   von Blanckensee, McWhorter, Gonzalez, Beasley, Merrell, Segal, and O’Brien
 5   personally serve a copy of the Summons, First Amended Complaint, and this Order at
 6   Government expense, pursuant to Rule 4(e)(2) and (i)(3) of the Federal Rules of Civil
 7   Procedure.
 8          (12)   Upon receipt of the service packet, the Clerk of Court must send by
 9   certified mail a copy of the Summons for each individual Defendant, the Complaint, and
10   this Order to (1) the civil process clerk at the office of the United States Attorney for the
11   District of Arizona and (2) the Attorney General of the United States, pursuant to Rule
12   4(i)(1) of the Federal Rules of Civil Procedure.
13          (13)   Defendants must answer the First Amended Complaint or otherwise
14   respond by appropriate motion within the time provided by the applicable provisions of
15   Rule 12(a) of the Federal Rules of Civil Procedure.
16          (14)   Any answer or response must state the specific Defendant by name on
17   whose behalf it is filed. The Court may strike any answer, response, or other motion or
18   paper that does not identify the specific Defendant by name on whose behalf it is filed.
19          Dated this 26th day of October, 2020.
20
21
22
23
24
25
26
27
28


                                                - 12 -
